Mu. Justice del Toro
delivered the opinion of the court.
On October 7, 1909, a sworn complaint was filed in the municipal court of Ponce by Sergeant Soto of the insular *683police force against Inocencio Sanchez, charging him with the commission of certain acts which complainant claimed constituted the crime of forgery. Notwithstanding this, the municipal court assumed original jurisdiction of the ease, because it considered, we believe, that the facts constituted the .crime ' of false • representation of which the municipal court had jurisdiction. After the trial was had, judgment was rendered against the accused sentencing him to four months’ imprisonment in jail.
An appeal was taken to the district court where the case was tried de novo, and the court, on April 29, 1910, found Inocencio Sánchez guilty of the crime of false representation and sentenced Mm to one year in prison.
An appeal having been taken from the judgment of the district, court to this court, the hearing was had on October 25,-1910, without the appearance of the appellant.
There is no bill of exceptions or statement of facts in the record, nor does it appear that any fundamental error whatever was committed which could serve for the reversal of the judgment appealed from.
The District Court of Ponce imposed a greater punishment on the accused than that imposed by the municipal court of Tauco, and we think in so doing it acted within the powers conferred upon it by law.
In cases of appeals from municipal courts to district courts, the latter should not confine their action to a reversal or affirmance of the judgment appealed from, but they must decide the case on the pleadings and the evidence. “All cases that are triable before the justices of the peace, or before the municipal courts, when appealed to the district court, shall be tried on the original complaint and warrant, and the trial in the district court shall be de novo.” (Sec. 3 of the Code of Crim. Proc., as amended by the' Act of March 28, 1904,. Laws of P. P., 1905, p. 10.)
Upon an examination of the complaint or warrant, which is the basis of the proceeding, and the plea of the defendant,, *684■district judges will consider the evidence introduced before them and decide the case on its merits and, in the exercise of .a sound discretion, pronounce judgment thereon.
The appeal must be dismissed and the judgment appealed from, affirmed.

Affirmed.

Justices MacLeary and Wolf concurred.
Chief Justice Hernández and Justice Higueras did not take part in the decision of this case.